Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 11/23/2020 Claims 1-8 have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 has been considered by the examiner.

Claim Objections
The disclosure is objected to because of the following informalities:
Claims 2 and 3 are objected to because abbreviations are not defined. The claims are directed to abbreviation "API”. This abbreviation should be defined where they are first used in the claims.
Claim 4 is objected to because abbreviation are not defined. The claim is directed to abbreviation "ID". This abbreviation should be defined where it is first used in the claim.
Claim 6 is objected to because typographical error. The claims recite the limitation of “the removed transfer control apparatus 1” should be changed to “the removed transfer control apparatus”
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 USC § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 8 recites an embodiment of the applicants' invention directed towards “a computer readable medium.” However, it is noted that the recitation of the medium in the specification is not exclusory with respect to non-statutory medium types (Specification [0050] “…a program can be distributed via a recording medium such as a CD-ROM or a transmission medium such as the Internet”). 
Thus, under the broadest reasonable interpretation, the claim as a whole would include non-statutory mediums such as carrier waves or signals.	“The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding independent claims 1, 4 and 8, the claim elements are limitations that invoke 35 U.S.C. 112 six paragraph because it use a substitute for “mean for” in conjunction with functional language:
“a registration unit configured to register…”
“a monitoring unit configured to monitor…”
“a transfer control unit configured to transfer…”
However, for each element, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or act performs the claimed function. Consequently, each claim containing an element listed above fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.
For each claim and each limitation identified above, Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, six paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or

Claims 2-3, which depend from claim 1, and claims 5-6, which depend from claim 4, are rejected for the same reasons as given above.

Claims 1-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding independent claims 1, 4 and 7-8, the claims recite the limitation “…to switch a request destination if the enabler is in a predetermined busy state upon calling the enabler”. There is insufficient antecedent basis for the limitation “the enabler” in the claims. This make it unclear exactly what a particular defined enabler, “an alternative enabler” or “each of the enablers”, is referring to. In this case, it is impossible for one of ordinary skill in the art to understand the meters and bounds of the claim so as to avoid infringement, and therefore the claim fail to comply with the second paragraph of 35 USC 112.
Claims 2-3, which depend from claim 1, and claims 5-6, which depend from claim 4, are rejected for the same reasons as given above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. Publication No. US 2017/0214627 A1 (Zhang hereinafter) in view of Bartolome Rodrigo et al. Publication No. US 2021/0235244 A1 (Rodrigo hereinafter).

Regarding claim 1,
Zhang teaches a transfer control apparatus for dynamically switching enablers, comprising: 
a plurality of enablers having a similar function, in an identical genre (Para 0041 - service functions having an equivalent functionality or type (e.g., all firewalls, all NATs, etc.) are organized together as a service function group (SFG); Para 0046 and Fig. 4 – Fig. 4 states that Service Function Group 1, SFG1, includes three Service Function SF1, SF2 and SF3 which having the similar function, firewall function).
a monitoring unit configured to monitor states of the enablers; and a transfer control unit configured to transfer a request to an alternative enabler […] in a genre identical to each of the enablers to switch a request destination if the enabler is in a predetermined busy state upon calling the enabler (Para 0011 - a balancing mechanism is used in an SFF node to balance distributed load.  The balancing mechanism can comprise a selector to select one of a plurality of service functions (SFs) of an equivalent functionality from a service function group (SFG) using a load distribution function (LDF); and Para 0047 - load distribution function 450 may use scale-out and scale-in operations by add and remove service functions of an equivalent type to a service function group based on monitored states of Service Function SF 412. For example, when an SF 412 is overload because the traffic load increases, the overload state of SF 412 is determined by 
Zhang does not explicitly disclose
a registration unit configured to register a plurality of enablers. 
transfer a request to an alternative enabler registered in a genre identical to each of the enablers to switch a request destination if the enabler is in a predetermined busy state upon calling the enabler.

Rodrigo teaches:
a registration unit configured to register a plurality of enablers (Para 0066 - service producer or service provider NF 25, during registration 21, provides an Network Function Service profile 27 that includes one or multiple Network Function Services, and one or multiple instances of each Network Function Service) 
transfer a request to an alternative enabler registered in a genre identical to each of the enablers to switch a request destination if the enabler is in a predetermined busy state upon calling the enabler (Para 0006 - the service consumer selects a respective service instance for executing a requested service.  The selection may be based on several criteria, such as balancing the load among available service instances, traffic demands, and others. In case the selected service instance is not available, for example due to a failure, the service consumer needs to select other instance(s) of that service).
Zhang and Rodrigo are analogous art because they are from a similar field of endeavor in the network service function selecting techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Rodrigo. The motivation for doing so is to utilize registered information to determine the appropriate service function in order to minimize network resources and signaling latency.

Regarding claim 7,
Zhang teaches a transfer control method for dynamically switching enablers using a computer to execute the method comprising: 
a plurality of enablers having a similar function, in an identical genre (Para 0041 - service functions having an equivalent functionality or type (e.g., all firewalls, all NATs, etc.) are organized together as a service function group (SFG); 
monitoring states of the enablers; and transferring a request to an alternative enabler […] in a genre identical to each of the enablers to switch a request destination if the enabler is in a predetermined busy state upon calling the enabler (Para 0011 - a balancing mechanism is used in an SFF node to balance distributed load.  The balancing mechanism can comprise a selector to select one of a plurality of service functions (SFs) of an equivalent functionality from a service function group (SFG) using a load distribution function (LDF); and Para 0047 - load distribution function 450 may use scale-out and scale-in operations by add and remove service functions of an equivalent type to a service function group based on monitored states of Service Function SF 412. For example, when an SF 412 is overload because the traffic load increases, the overload state of SF 412 is determined by the LDF 450, so the LDF 450 may make a scale-out operation by add a SF 412, so the request is switched to the new added Service Function).
Zhang does not explicitly disclose
registering a plurality of enablers. 
transferring a request to an alternative enabler registered in a genre identical to each of the enablers to switch a request destination if the enabler is in a predetermined busy state upon calling the enabler.

Rodrigo teaches:
registering a plurality of enablers (Para 0066 - service producer or service provider NF 25, during registration 21, provides an Network Function Service profile 27 that includes one or multiple Network Function Services, and one or multiple instances of each Network Function Service) 
transferring a request to an alternative enabler registered in a genre identical to each of the enablers to switch a request destination if the enabler is in a predetermined busy state upon calling the enabler (Para 0006 - the service consumer selects a respective service instance for executing a requested service.  The selection may be based on several criteria, such as balancing the load among available service instances, traffic demands, and others. In case the selected service instance is not available, for example due to a failure, the service consumer needs to select other instance(s) of that service).
Zhang and Rodrigo are analogous art because they are from a similar field of endeavor in the network service function selecting techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

Regarding claim 8,
Zhang teaches a computer readable medium comprising a transfer control program for causing a computer to function as a transfer control apparatus comprising: 
a plurality of enablers having a similar function, in an identical genre (Para 0041 - service functions having an equivalent functionality or type (e.g., all firewalls, all NATs, etc.) are organized together as a service function group (SFG); Para 0046 and Fig. 4 – Fig. 4 states that Service Function Group 1, SFG1, includes three Service Function SF1, SF2 and SF3 which having the similar function, firewall function).
a monitoring unit configured to monitor states of the enablers; and a transfer control unit configured to transfer a request to an alternative enabler […] in a genre identical to each of the enablers to switch a request destination if the enabler is in a predetermined busy state upon calling the enabler (Para 0011 - a balancing mechanism is used in an SFF node to balance distributed load.  The balancing mechanism can comprise a selector to select one of a plurality of service functions (SFs) of an equivalent functionality from a service function group (SFG) using a load distribution function (LDF); and Para 0047 - load distribution function 450 may use scale-out and scale-in operations by add and remove service functions of an equivalent type to a service function group based on monitored states of Service Function SF 412. For example, when an SF 412 is overload because the traffic load increases, the overload state of SF 412 is determined by the LDF 450, so the LDF 450 may make a scale-out operation by add a SF 412, so the request is switched to the new added Service Function).
Zhang does not explicitly disclose
a registration unit configured to register a plurality of enablers. 
transfer a request to an alternative enabler registered in a genre identical to each of the enablers to switch a request destination if the enabler is in a predetermined busy state upon calling the enabler.

Rodrigo teaches:
a registration unit configured to register a plurality of enablers (Para 0066 - service producer or service provider NF 25, during registration 21, provides an  
transfer a request to an alternative enabler registered in a genre identical to each of the enablers to switch a request destination if the enabler is in a predetermined busy state upon calling the enabler (Para 0006 - the service consumer selects a respective service instance for executing a requested service.  The selection may be based on several criteria, such as balancing the load among available service instances, traffic demands, and others. In case the selected service instance is not available, for example due to a failure, the service consumer needs to select other instance(s) of that service).
Zhang and Rodrigo are analogous art because they are from a similar field of endeavor in the network service function selecting techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Rodrigo. The motivation for doing so is to utilize registered information to determine the appropriate service function in order to minimize network resources and signaling latency.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Rodrigo, and further in view of Castelli et al. Patent No. US 10,481,794 B1 (Castelli hereinafter).

Regarding claim 2, the transfer control apparatus of claim 1,
Zhang does not explicitly disclose
a conversion unit configured to set, as a target API to be converted, a method of a function common to APIs in an identical genre when the enabler is registered, and to convert the method when the request is transferred to the alternative enabler.
Castelli teaches:
a conversion unit configured to set, as a target API to be converted, a method of a function common to APIs in an identical genre when the enabler is registered, and to convert the method when the request is transferred to the alternative enabler (Col 10, lines 23-34 - an adapter 106 may convert a service  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Castelli. The motivation for doing so is to determine suitability of storage for provisioning storage for the application in the data storage system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Rodrigo, and further in view of Cho et al. Publication No. US 2010/0011374 A1 (Cho hereinafter).

Regarding claim 3, the transfer control apparatus of claim 1,
Zhang does not explicitly disclose
a wrapper configured to set, as a genre calling API, a method of a function common to APIs in an identical genre when the enabler is registered, and to convert the method at each calling.
Cho teaches:
a wrapper configured to set, as a genre calling API, a method of a function common to APIs in an identical genre when the enabler is registered, and to convert the method at each calling (Para 0006 - a plurality of Wrappers both registering and administrating services by service having similar function, a framework transferring an execution result of a service to the applications after discovering the service through the Wrappers and invocating the service in case of receiving a message requesting the service from the applications) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Cho. The motivation for doing so is no need for the application to be 
- 29 -DOCS 123144-014UT1/2670836.1
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. Publication No. US 2017/0214627 A1 (Zhang hereinafter) in view of Bartolome Rodrigo et al. Publication No. US 2021/0235244 A1 (Rodrigo hereinafter) and Willehadson et al. Publication No. US 2005/0066014 A1 (Willehadson hereinafter).

Regarding claim 4,
Zhang teaches a service providing system comprising a load distribution device and a plurality of transfer control apparatuses, each transfer control apparatus comprising: 
a plurality of enablers having a similar function, in an identical genre (Para 0041 - service functions having an equivalent functionality or type (e.g., all firewalls, all NATs, etc.) are organized together as a service function group (SFG); Para 0046 and Fig. 4 – Fig. 4 states that Service Function Group 1, SFG1, includes three Service Function SF1, SF2 and SF3 which having the similar function, firewall function).
a monitoring unit configured to monitor states of the enablers; and a transfer control unit configured to transfer a request to an alternative enabler […] in a genre identical to each of the enablers to switch a request destination if the enabler is in a predetermined busy state upon calling the enabler (Para 0011 - a balancing mechanism is used in an SFF node to balance distributed load.  The balancing mechanism can comprise a selector to select one of a plurality of service functions (SFs) of an equivalent functionality from a service function group (SFG) using a load distribution function (LDF); and Para 0047 - load distribution function 450 may use scale-out and scale-in operations by add and remove service functions of an equivalent type to a service function group based on monitored states of Service Function SF 412. For example, when an SF 412 is overload because the traffic load increases, the overload state of SF 412 is determined by the LDF 450, so the LDF 450 may make a scale-out operation by add a SF 412, so the request is switched to the new added Service Function).
wherein the load distribution device includes a calculation unit configured to calculate a hash value […] included in the request, and a load distribution unit configured to determine an allocation destination of the request by using the hash value (Para 0052 - the load distribution function 450 is configured with a hashing algorithm and is configured to recognize fields in the packet to be used for hashing. For example, the load distribution function 450 may hash one or more fields in a packet header in order to select which of the service functions 412 in the service function group 452 to select)
the transfer control apparatus includes a storage unit configured to store a transfer destination enabler to which the request is transferred (Para 0057 and Fig. 6 – Fig. 6 states that a destination SF2 is stored at a component of Service Function Forward node SFF2, and a destination SF6 is stored at a component of Service Function Forward node SFF3)
the transfer control unit reads, from the storage unit, the transfer destination enabler […] included in the request and determines an enabler to which the request is transferred based on the transfer destination enabler (Para 0057 - SFF2 receives the packet 616 indicating that the service function selector 670 is equal to two (SFS=2).  When the packet 616 is received, a service function selector unit 676 on the network device 606 labeled SFF2 determines that the packet 616 should be routed to the service function 612 labeled SF2 based on the service function selector 670 with the value of two)
Zhang does not explicitly disclose
a registration unit configured to register a plurality of enablers. 
transfer a request to an alternative enabler registered in a genre identical to each of the enablers to switch a request destination if the enabler is in a predetermined busy state upon calling the enabler.

wherein the load distribution device includes a calculation unit configured to calculate a hash value of a user ID included in the request, and a load distribution unit configured to determine an allocation destination of the request by using the hash value.

transfer destination enabler to which the request is transferred, for each user ID.

the transfer destination enabler corresponding to the user ID.

Rodrigo teaches:
a registration unit configured to register a plurality of enablers (Para 0066 - service producer or service provider NF 25, during registration 21, provides an Network Function Service profile 27 that includes one or multiple Network Function Services, and one or multiple instances of each Network Function Service) 
transfer a request to an alternative enabler registered in a genre identical to each of the enablers to switch a request destination if the enabler is in a predetermined busy state upon calling the enabler (Para 0006 - the service consumer selects a respective service instance for executing a requested service.  The selection may be based on several criteria, such as balancing the load among available service instances, traffic demands, and others. In case the selected service instance is not available, for example due to a failure, the service consumer needs to select other instance(s) of that service).
Zhang and Rodrigo are analogous art because they are from a similar field of endeavor in the network service function selecting techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Rodrigo. The motivation for doing so is to utilize registered information to determine the appropriate service function in order to minimize network resources and signaling latency.
Willehadson teaches:
wherein the load distribution device includes a calculation unit configured to calculate a hash value of a user ID included in the request, transfer destination enabler to which the request is transferred, for each user ID; and the transfer destination enabler corresponding to the user ID (Para 0040 - hashing function may be used on a user ID, provided that the same server ID is always derived from the same user ID. For example, if four secondary servers 204:0-204:3 are available, i.e. n=4, and one particular client gives hash(user ID)=14, the server ID=2.  Thus, server 204:2 is selected accordingly.  For another client, hash(user ID)=16, leading to server ID=0, and so forth; and Para 0049 - the user ID can normally be extracted from the received service request) 
Zhang and Willehadson are analogous art because they are from a similar field of endeavor in the providing network service techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Willehadson. The motivation for doing so is to avoid shut-down periods for network services.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Rodrigo and Willehadson, and further in view of Kan Publication No. US 2012/0159102 A1 (Kan hereinafter).

Regarding claim 5, the service providing system of claim 4,
Zhang does not explicitly disclose
wherein the load distribution unit reassigns a hash table by using a Consistent Hash method when a new transfer control apparatus is added, and the transfer control apparatus distributes a part of user information of the transfer control apparatus to the new transfer control apparatus, according to the reassigned hash table.
Willehadson teaches:
the transfer control apparatus distributes a part of user information of the transfer control apparatus to the new transfer control apparatus, according to the reassigned hash table (Para 0046 - When the correct server is found and selected for the storing task, data associated with the concerned client or session is moved from that server to a new server corresponding to the new hashing algorithm) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Willehadson. The motivation for doing so is to avoid shut-down periods for network services.
Kan teaches:
wherein the load distribution unit reassigns a hash table by using a Consistent Hash method when a new transfer control apparatus is added (Para 0004-0005 - system to which the consistent hash method is applied, there is provided a distributed hash table, so even if a storage apparatus is added or deleted, there is no need to rearrange the distribution of whole data again in order to maintain a distributed and recorded state of the data) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include 

Regarding claim 6, the service providing system of claim 4,
Zhang does not explicitly disclose
wherein the load distribution unit reassigns a hash table by using a Consistent Hash method when the transfer control apparatus is removed, and the transfer control apparatus stores, as user information of the transfer control apparatus, at least a part of user information of the removed transfer control apparatus 1, into the storage unit, according to the reassigned hash table.
Kan teaches:
wherein the load distribution unit reassigns a hash table by using a Consistent Hash method when the transfer control apparatus is removed, and the transfer control apparatus stores, as user information of the transfer control apparatus, at least a part of user information of the removed transfer control apparatus 1, into the storage unit, according to the reassigned hash table (Para 0004- system to which the consistent hash method is applied, there is provided a distributed hash table; and Para 0022 and Fig. 1 - when a fault occurs in the node B and the node B is then removed from the ring in this case, the data having the key=K is recorded only in the nodes C and D. Fig. 1 states an assigned hash space, hash table, wherein data having the key=K is stored in nodes B, C and D. So, when the node B has been removed from the ring, an updated hash space, an updated hash table, is reassigned, wherein data having the key=K should be only stored in nodes C and D as stated at Para. 0022) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Kan. The motivation for doing so is to enables elastic scaling of cluster of servers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445